Citation Nr: 9930452	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-02 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 10 percent for scar of 
left eyelid.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1952 to 
June 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for 
laceration of the left eyelid, evaluated with a 
noncompensable disability rating, and an October 1998 rating 
decision that increased the evaluation to 10 percent 
disabling.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The medical evidence shows that the veteran's left eyelid 
scar is not ulcerated, tender, or painful.  

3.  The medical evidence does not show entropion, complete 
loss of eyelashes, or a marked and unsightly deformity of the 
left eyelid.  

4.  The medical evidence does not show that the veteran's 
left eyelid scar affects the vision of the left eye.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
scar of left eyelid are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7; 
38 C.F.R. § 4.84a, Diagnostic Codes 6018, 6021, 6024, and 
6032; and 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
7804, and 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The July 1952 enlistment examination report stated that the 
veteran's eyes were normal.  In January 1954, the veteran's 
left upper eyelid was lacerated on a clothesline, and he 
received emergency repair of the eyelid.  The eye examination 
later that month showed that the veteran had recovered, and 
his vision in each eye was 20/20.  The June 1954 discharge 
examination report noted that the veteran's eyes were 
abnormal with a diagnosis of entropion left upper lid.  At 
discharge, however, there was no entropion present, and the 
veteran's vision was 20/20 in each eye.  

The veteran was examined at the VA Medical Center in October 
1990.  Lashes were growing inward into the left eye but 
without difficulty in vision and without eye pain or 
diplopia.  The veteran had vision of 20/15 in the left eye.  

The veteran underwent a VA examination in June 1998.  The 
examiner reviewed all of the veteran's medical records and 
his claims file.  Since repair of the eyelid in January 1954, 
the eyelashes had grown inwards and downwards into the 
eyeball.  The veteran's wife periodically removed the 
eyelashes but she had developed a tremor that made her unable 
to pull the eyelashes.  As a result, the veteran had to go to 
the hospital to have the eyelashes removed.  The main 
symptoms were irritation of the eye, sometimes, and eyelashes 
in the eyeball.  Physical examination revealed a 2-millimeter 
scar 5 millimeters from the corner of the eye in the left 
upper eyelid.  The eyelashes were growing downward and 
inward, essentially producing trichiasis.  Recently, the 
veteran had the eyelashes removed but they were small and 
growing.  There was no erythema, no tenderness, and the 
conjunctiva was perfectly clear.  There was no adherence and 
it was impossible to evaluate texture.  There was no 
ulceration, crusting, or infection.  The scar was not 
elevated or depressed.  There was no evidence of tissue loss 
in the area, nor was there edema or keloid formation.  The 
scar was visible because of a little notch in the area of the 
eyelid.  There was no clinical disfigurement unless the 
veteran pointed to the lesion in particular.  The diagnosis 
was trichiasis, traumatic, post laceration in the eyelid in 
1954.  


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  
Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1998).  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

The scar on the veteran's left eyelid will be evaluated under 
the criteria of 38 C.F.R. § 4.84a, Diagnostic Code 6032 under 
which the loss of a portion of the eyelids is rated as a 
disfiguring skin disease.  38 C.F.R. § 4.84a, Diagnostic Code 
6032 (1999).  Therefore, the scar will be evaluated under the 
criteria of 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
7804, and 7805.  

Under the criteria of Diagnostic Code 7800, slight 
disfiguring scars of the head, face, or neck warrant a 
noncompensable rating.  Moderate disfiguring scars of the 
head, face, or neck warrant a  10 percent rating.  Severe, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles, disfiguring scars of the head, 
face, or neck warrant a 30 percent rating.  Complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement from scars of the 
head, face, or neck warrant a 50 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (1999).  

Under the criteria of Diagnostic Code 7803, superficial 
scars, poorly nourished with repeated ulceration, warrant a 
10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(1999).  

Under the criteria of Diagnostic Code 7804, superficial 
scars, tender and painful on objective demonstration, warrant 
a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(1999).  

Under the criteria of Diagnostic Code 7805, other scars are 
rated on the limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).  Therefore, 
the left eyelid scar will also be evaluated under the 
criteria of 38 C.F.R. § 4.84a, Diagnostic Codes 6018, 6021, 
and 6024 because the eyeball, eyelid, and eyelashes are the 
affected parts.  

The irritation by the eyelashes in the eyeball will be 
evaluated under the criteria of Diagnostic Code 6018.  Healed 
chronic conjunctivitis, other than trachomatous, will be 
rated on residuals, and no residuals warrant a noncompensable 
rating.  Active chronic conjunctivitis, other than 
trachomatous, with objective symptoms, warrants a 10 percent 
rating.  38 C.F.R. § 4.84a, Diagnostic Code 6018 (1999).  

The partial turning inward of the veteran's left eyelid will 
be evaluated under the criteria of Diagnostic Code 6021.  
Unilateral entropion warrants a 10 percent rating, and 
bilateral entropion warrants a 20 percent rating.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6021 (1999).  

Loss of the veteran's eyelashes will be evaluated under the 
criteria of Diagnostic Code 6024.  The complete loss of 
eyelashes, unilateral or bilateral, warrants a 10 percent 
rating.  38 C.F.R. § 4.84a, Diagnostic Code 6024 (1999).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1998).  


Analysis

The veteran's claim is well grounded because his appeal 
arises from the original assignment of a disability rating, 
and a rating in excess of 10 percent is possible under the 
rating schedule.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999).  

In this case, a rating in excess of 10 percent is not 
warranted under the criteria of 38 C.F.R. § 4.84a, Diagnostic 
Codes 6018, 6021, 6024, and 6032, and 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7804, and 7805 (1999).  

A 10 percent rating is warranted under the criteria of 
Diagnostic Codes 6032 and 7800 because the veteran's left 
eyelid scar is moderate.  The June 1998 examiner noted that 
the scar was visible because of a little notch, and that 
there was no clinical disfigurement unless the veteran 
particularly pointed out the lesion.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1999).  A 30 percent rating is not 
warranted because the left eyelid scar is not severe; the 
medical evidence does not show a marked and unsightly 
deformity of the left eyelid.  

A noncompensable rating is warranted under the criteria of 
Diagnostic Codes 6032 and 7803 because the veteran's left 
eyelid scar is not ulcerated.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7803 (1999).  The June 1998 examiner 
specifically noted that there was no ulceration.  In any 
event, a rating in excess of 10 percent is unavailable under 
Diagnostic Code 7803.  

A noncompensable rating is warranted under the criteria of 
Diagnostic Codes 6032 and 7804 because the veteran's left 
eyelid scar is not tender or painful.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999).  The October 1990 examiner 
specifically noted that there was no pain in the left eye, 
and the June 1998 examiner noted that there was no 
tenderness.  In any event, a rating in excess of 10 percent 
is unavailable under Diagnostic Code 7804.  

A noncompensable rating is warranted under the criteria of 
Diagnostic Codes 6018 and 7805.  Although he noted that 
eyelashes in the eyeball irritated the veteran's eye, the 
June 1998 examiner specifically stated that the conjunctiva 
was perfectly clear, and the medical evidence did not show 
residuals.  See 38 C.F.R. § 4.84a, Diagnostic Code 6018 
(1999).  In any event, a rating in excess of 10 percent is 
not available under Diagnostic Code 6018.  

A noncompensable rating is warranted under the criteria of 
Diagnostic Codes 6021 and 7805 because the veteran does not 
have entropion of either eye.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6021 (1999).  Although the veteran 
experienced entropion of the left eyelid during service, the 
discharge examination stated that entropion was not present, 
and the medical evidence has not shown entropion since 
service.  

A noncompensable rating is warranted under the criteria of 
Diagnostic Codes 6024 and 7805 because the veteran does not 
have complete loss of eyelashes.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6024 (1999).  The June 1998 VA examination, 
the veteran reported that his wife had periodically removed 
the eyelashes from his left eyelid since he left the 
military, and the examiner recommended permanent epilation to 
prevent the growing of the eyelashes.  In any event, a rating 
in excess of 10 percent is unavailable under Diagnostic Code 
6024.  

Under the criteria of Diagnostic Code 7805, other scars are 
rated on the limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).  Vision was 
not evaluated because it was not affected by the left eyelid 
scar.  The military discharge examination showed that the 
veteran's vision was 20/20 in each eye.  The October 1990 
examiner noted that, although lashes were growing inward into 
the left eye, the veteran had no difficulty in vision.  His 
vision was 20/15 in the left eye.  

The record shows that the RO made at least four written 
requests for evidence to the veteran, the RO obtained the 
veteran's medical records, the veteran underwent a VA 
examination, and the veteran failed to appear for the 
properly noticed travel hearing.  Therefore, the veteran was 
given adequate notice of the need to submit evidence or 
argument, an opportunity to submit such evidence or argument, 
and an opportunity to address questions at a hearing.  
Although the Board decided the veteran's claim on grounds 
different from that of the RO, which granted a 10 percent 
rating under the criteria of Diagnostic Codes 6024 and 7800, 
the veteran has not been prejudiced by the decision.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Entitlement to an evaluation in excess of 10 percent for scar 
of left eyelid is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

